974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark A. DAVIS, Plaintiff-Appellant,v.SUMMIT CENTER FOR HUMAN DEVELOPMENT, a Corporation;  RobertA. Bailey, in his individual capacity, Defendants-Appellees,Employees, Agents and those in concert with its Board ofDirectors of SUMMIT CENTER FOR HUMAN DEVELOPMENT,Defendants.
No. 92-1171.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 10, 1992Decided:  September 2, 1992

Mark A. Davis, Appellant Pro Se.
Harry Patton Waddell, STEPTOE & JOHNSON, Clarksburg, West Virginia, for Appellees.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Mark A. Davis appeals from the district court's order dismissing his employment discrimination suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Davis v. Summit Center, No. CA-90-90-C (N.D.W. Va.  Jan. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED